                Case 20-20024-EPK              Doc 19      Filed 09/17/20        Page 1 of 31


                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                  WEST PALM BEACH DIVISION

In re:                                                                Chapter 11 Cases

TM Healthcare Holdings, LLC, et al.,1                                 Case No. 20-20024-EPK
                                                                      (Jointly Administered)
         Debtors.

_____________________________________/

             NOTICE OF FILING DECLARATION OF PAUL KAMPS, CHIEF
             FINANCIAL OFFICER OF TM HEALTHCARE HOLDINGS, LLC,
                  IN SUPPORT OF DEBTORS’ FIRST DAY MOTIONS

         The Debtors hereby file the attached Declaration of Paul Kemps in support of their first-
day motions.
                                     CERTIFICATE OF SERVICE
         I HEREBY CERTIFY that a true and correct copy of the foregoing was served via CM/ECF
Notice of Electronic Filing to all parties registered to receive electronic noticing in this case on this
the 17th day of September, 2020.
                                    ATTORNEY CERTIFICATION
         I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court
for the Southern District of Florida, and I am in compliance with the additional qualifications to
practice in this Court set forth in Local Rule 2090-1(A).

                                                     SHRAIBERG, LANDAU & PAGE, P.A.
                                                     Proposed Attorneys for the Debtor
                                                     2385 NW Executive Center Drive, #300
                                                     Boca Raton, Florida 33431
                                                     Telephone: 561-443-0800
                                                     Facsimile: 561-998-0047
                                                     Email: bss@slp.law

                                                  By: /s/ Bradley S. Shraiberg
                                                          Bradley S. Shraiberg
                                                          Florida Bar No. 121622

1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: TM Healthcare Holdings, LLC (2041), Golden Gate Holding Company, LLC (4501), Pacific Addiction
and Treatment Company, LLC (9325), SoCal Addiction & Treatment Company, LLC (6458), West Coast Recovery
Center, LLC (1335), West Coast Wellness Centers, LLC (0561), Golden Gate Employment Services, LLC (6182),
Bass Holding Company, LLC (2034), Treatment Management Company, LLC (3447), Wellness Management
Company, LLC (2832), Wellness Counseling & Residential Detoxification Services, LLC (1783), and Bass
Employment Services, LLC (6354). The Debtors’ headquarters are located at 770 SE Indian Street, Stuart, Florida
34997.
{2360/000/00507756}
                Case 20-20024-EPK              Doc 19       Filed 09/17/20       Page 2 of 31




                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                  WEST PALM BEACH DIVISION

In re:                                                                Chapter 11 Cases

TM Healthcare Holdings, LLC, et al.,1                                 Case No. 20-20024-EPK
                                                                      (Joint Administration Pending)
         Debtors.

_____________________________________/

                     DECLARATION OF PAUL KAMPS, CHIEF
                  FINANCIAL OFFICER OF TM HEALTHCARE
          HOLDINGS, LLC, IN SUPPORT OF DEBTORS’ FIRST DAY MOTIONS

         I, Paul Kamps, hereby declare under penalty of perjury:

         1.       My name is Paul Kamps. I am over the age of 18 and am competent to testify. I

am the Chief Financial Officer (“CFO”) of TM Healthcare Holdings, LLC and its

above-captioned affiliates (each, a “Debtor,” and collectively, the “Debtors”).

         2.      To minimize any adverse effects on the Debtors’ business as a result of the

commencement of the above-captioned chapter 11 cases on September 17, 2020 (the “Petition

Date”), the Debtors intend to request various types of relief in certain “first day” applications and

motions (collectively, the “First Day Motions”).2 The First Day Motions are designed to, among

other things: (i) continue the Debtors’ operations while in chapter 11 with as little disruption as

possible; (ii) allow the Debtors to continue providing patient quality care and operate their

1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: TM Healthcare Holdings, LLC (2041), Golden Gate Holding Company, LLC (4501), Pacific Addiction
and Treatment Company, LLC (9325), SoCal Addiction & Treatment Company, LLC (6458), West Coast Recovery
Center, LLC (1335), West Coast Wellness Centers, LLC (0561), Golden Gate Employment Services, LLC (6182),
Bass Holding Company, LLC (2034), Treatment Management Company, LLC (3447), Wellness Management
Company, LLC (2832), Wellness Counseling & Residential Detoxification Services, LLC (1783), and Bass
Employment Services, LLC (6354). The Debtors’ headquarters are located at 770 SE Indian Street, Stuart, Florida
34997.
2
 Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the applicable First Day
Motion.

{2360/000/00507296.ver3}                                1
               Case 20-20024-EPK         Doc 19       Filed 09/17/20   Page 3 of 31




business pending a restructuring of the Debtors’ outstanding debt obligations; (iii) maintain the

Debtors’ value as a going concern; and (iv) establish procedures for the smooth and efficient

administration of these chapter 11 cases. The relief requested in the First Day Motions will be

crucial to the success of the Debtors’ efforts to facilitate an orderly reorganization or liquidation

under Chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”).

       3.      I submit this declaration (the “Declaration”) in support of the Debtors’ voluntary

chapter 11 petitions and accompanying First Day Motions.            As the CFO, I have personal

knowledge of the Debtors’ books and records and the Debtors’ financial and operational affairs.

Except as otherwise indicated, all statements in this Declaration are based upon my personal

knowledge, my review of the Debtors’ books and records, relevant documents and other

information prepared or collected by the Debtors’ employees or advisors.             In making the

statements herein based upon my review of the foregoing, I have relied upon these employees

and advisors to accurately record, prepare, and collect any such documentation and other

information.

       4.      If I were called to testify as a witness in this matter, I could and would

competently testify to each of the facts set forth herein based upon my personal knowledge,

review of documents, or my personal opinion, except as otherwise noted. I am authorized to

submit this Declaration on behalf of the Debtors.

                                PRELIMINARY STATEMENT

       5.      The Debtors are affiliates under a single corporate structure that operate addiction

and treatment medical facilities in Florida, California, and formerly Arizona. The Debtors’

licensed detox and residential treatment facilities provide, among other things, advice and




{2360/000/00507296.ver3}                          2
              Case 20-20024-EPK          Doc 19       Filed 09/17/20   Page 4 of 31




counseling, medical and related services, and a supportive environment to those suffering from

mental health problems and alcohol and substance abuse.

       6.      The Debtors are owned by trust set up by the Deering family and were created out

of the family’s love for Nick Salas, who previously struggled with addiction but who is now

sober, In a prior life, Bryan T. Deering, Sr. (“Deering Sr.”) became very successful in Florida’s

construction industry and was blessed to retire at an early age. For many years, Deering Sr.’s

oldest son, Nick, suffered from mental health problems and drug addiction. On one life changing

occasion following retirement, Deering Sr. and his wife were notified that their son had

overdosed. Deering Sr. and his wife rushed to the scene only to catch a glimpse of their son

being placed in the back of an ambulance. As a result of the overdose, Nick remained in a coma

for two weeks where he suffered two heart attacks and at least one stroke.            The doctors

eventually informed the Deering family that Nick was brain dead and following the

unimaginable act of saying goodbye to their loved one, Nick miraculously woke up and survived.

Nick had to relearn how to use his motor functions. Nick continued to struggle with his

addiction but eventually was able to get clean through his experiences—good and bad—at

various treatment facilities and the love and support of his family.

       7.      After getting clean, Nick was offered, and eventually took, a job at an addiction

treatment center in Stuart, Florida in September of 2012; however, the treatment facility was

going to close under the pressures of financial distress. Nick informed Deering Sr. of the

situation, and forever touched by the treatment industry that had saved his son’s life, became a

silent investor. Shortly thereafter, in or around December 2012, Deering Sr. took over the

treatment facility after its prior owner stepped away for personal reasons. The treatment facility

became a family practice with the entire Deering family participating in the treatment facility in



{2360/000/00507296.ver3}                          3
              Case 20-20024-EPK        Doc 19       Filed 09/17/20   Page 5 of 31




some way, shape or form. Through the Deering family’s ownership of the treatment facility and

his tireless efforts to remain addiction free, Nick remains sober, employed, and a functioning

member of society providing help and guidance to those suffering from alcohol and substance

addictions and mental health problems. Through the most difficult opioid crisis this country has

ever seen, the unit holder and the Debtor has helped thousands of people through treatment and

saved countless lives. The Debtor has provided treatment to hundreds of client patients who

come in as scholarships, knowing that the Debtor would not be reimbursed for their care.

              OVERVIEW OF THE DEBTORS’ CORPORATE STRUCTURE

       8.      TM Healthcare Holdings, LLC (“TM Healthcare Holdings”) is a limited liability

company organized under the laws of Delaware.           The equity interests of TM Healthcare

Holdings is held by: (i) The Bryan T. Deering, Sr. Irrevocable Family Trust, dated January 8,

2015, with a 49.5% (nonvoting) interest; (ii) The Debra A. Deering Irrevocable Family Trust,

dated January 24, 2014, with a 49.5% (nonvoting) interest; and (iii) The Bryan T. Deering, Sr.

Living Trust, dated January 31, 2011, with a 1% (voting) interest. TM Healthcare Holdings is

the parent company and holds 100% of the equity interest in regional holding Debtor entities

Golden Gate Holding Company, LLC (“Golden Gate Holding”) and Bass Holding Company,

LLC (“Bass Holding”).

       9.      Golden State Holding is a limited liability company organized under the laws of

California. Golden State Holding is the parent company of the following Debtor subsidiaries:

(i) Pacific Addiction and Treatment Company, LLC; (ii) SoCal Addiction & Treatment

Company, LLC; (iii) West Coast Recovery Center, LLC; (iv) West Coast Wellness Centers,

LLC; and (v) Golden Gate Employment Services, LLC (collectively, the “California Debtor

Entities”). The California Debtor Entities are organized under the laws of California. Golden



{2360/000/00507296.ver3}                        4
              Case 20-20024-EPK         Doc 19       Filed 09/17/20   Page 6 of 31




Gate Holding and the California Debtor Entities help operate the Debtors business operations in

California.

        10.    Bass Holding is a limited liability company organized under the laws of Florida.

Bass Holding is the parent company of the following Debtor subsidiaries: (i) Treatment

Management Company, LLC; (ii) Wellness Management Company, LLC; (iii) Wellness

Counseling & Residential Detoxification Services, LLC; and (iv) Bass Employment Services,

LLC (collectively, the “Florida Debtor Entities”). The Florida Debtor Entities are organized

under the laws of Florida. Bass Holding and the Florida Debtor Entities help operate the Debtors

business operations in Florida.

        11.    For reference, please see the Debtor’s Legal Organization Chart attached as

Exhibit A.

              THE DEBTORS’ HISTORICAL FINANCIAL PERFORMANCE

        12.    Upon the Deering family taking ownership over the Debtors, the Debtors were

very successful and profitable for the first few years under the Deering family. At their height,

the Debtors collectively generated hundreds of millions of dollars in revenues per year. In 2015,

however, the drug and alcohol treatment facility industry at large experienced a downturn.

Despite glaring statistics on drug and alcohol addiction and deaths in the United States, insurance

companies stopped reimbursing certain expenses incurred by patients for necessary, life-saving

medical expenses resulting in the Debtors’ collection rates from insurance providers dropping

from 50-60% to 20-30%. At the same time, the industry began to receive negative publicity

because of fraudulent billing practices committed by a few owners of drug and alcohol treatment

facilities.




{2360/000/00507296.ver3}                         5
               Case 20-20024-EPK        Doc 19       Filed 09/17/20   Page 7 of 31




       13.     In 2016, the Debtors had very strong cash flow and a bank balance in excess of

$25,000,000.    At the time and before the above described events, the Debtors hired an

investment banker to represent the Debtors in a possible sale. The Debtors attracted an offer of

interest to acquire the business of approximately $60,000,000. At the time, the Debtors had no

debt on their books and were advised by the investment bank who were advising them in the sale

process to seek financing. It was at this time that Keybank extended an unsecured line of credit

to the Debtors in an initial amount of $30,000,000. The Debtors were advised to draw down on

the line by the investment banker and was in fact also encouraged to do so by Keybank. The

Debtors at the time did not need to avail itself and draw on the line of credit but did so following

investment bank advice in anticipation of a future transaction. The owners of the Debtors were

also not averse to the Debtors drawing on the line, as Keybank was not requiring a personal

guarantee, instead being comfortable with a security interest in the Debtors’ assets. Given the

Debtors’ then very strong financial position (cash on hand, business profitability, revenues in

excess of $200,000,000 and over 1,200 employees in three states) and presence in a health care

industry sector that was in need because of the opioid crisis resulting in the significant increase

in people seeking substance abuse treatment, the Debtors availed themselves of the line of credit

even though they did not need it given their strong financial performance.

       14.     During this same period of time, insurance companies were experiencing

tremendous financial pressure related to the explosion in treatment related to reimbursements for

substance abuse as a result of the opioid crisis. The insurance companies had not included in

their financial modeling the large increase in young adults seeking substance abuse services tied

to the wide availability of opioids in the United States and the disastrous impact this was having

on what were historically a demographic that were an occasional user group for health care



{2360/000/00507296.ver3}                         6
              Case 20-20024-EPK         Doc 19       Filed 09/17/20   Page 8 of 31




services. Young adults in the 18 to 28 age group saw a dramatic increase in the use of health

care services specifically in the substance abuse sector. In addition, the changes described above

related to the passage of the Affordable Care Act exacerbated the situation.

       15.     Part of the response of the insurance companies was to delay or deny claims and

also to require changes in treatment protocols. Historically these protocols were based on the

American Society of Addiction Medicine (“ASAM”) guidelines. A psychological patient

examination had never been required nor was it advised by ASAM. The insurance companies

without notice began denying claims that did not have a psychological examination. In addition,

Blue Cross Blue Shield and UnitedHealthcare who had a demonstrated history of paying direct to

a facility for California domiciled treatment centers, changed their reimbursement practice to

“pay to patient” from pay to provider. These changes in reimbursement practices, the sharp

uptick in denied or delayed claims resulted in the Debtors having to file lawsuits against

UnitedHealthCare for unpaid claims in excess of $120,000,000.00 as well as Blue Cross Blue

Shield in California in excess of $60,000,000 and Blue Cross Blue Shield in Arizona in excess of

$30,000,000 who were now directing insurance reimbursements to the patient rather than the

provider. Historically, California had for two years prior been paying the provider directly for

patient care but now switched to paying the patient.

       16.     Also, during the same period of time, health insurance companies put pressure on

Google to restrict advertising for the treatment industry. This was done because the insurance

companies could not deal with the vast increase in patients who were seeking treatment for

substance abuse tied to the opioid pandemic and the resultant spike in claims being paid out.

This was also soon after the passage of the Affordable Care Act that specifically mandated

coverage for substance abuse treatment and in addition allowed young adults to stay on parent



{2360/000/00507296.ver3}                         7
              Case 20-20024-EPK          Doc 19       Filed 09/17/20   Page 9 of 31




health plans until the age of 26. Insurers could also not deny claims for pre-existing conditions.

This had an almost immediate detrimental impact on the Debtors and their patient censuses (i.e.,

the total amount of patients the Debtors serviced).         The Debtors were spending between

$30,000,000 and $40,000,000 per year in Google advertising to bring clients into treatment.

Within twelve (12) months the Debtors went from multiple facilities with over 600 patient beds

to a census of less than 100 patients.

       17.     The Debtors financial condition became worse in in 2017 when Google stopped

all advertising on its platform and in order to get back on Google’s platform any company in the

treatment space was required to register with LegitScript (a Google partner) before they would

be able to advertise again on Google. This process took almost nine (9) months before the

Debtors could restart advertising on Google. When the Debtors did, they spent $1,000,000 on

advertising in the first month and another $2,000,000 in the second month on advertising without

any success in being able to attract clients. Even with getting back on Google’s platform, the

Debtors were unaware of a change in Google’s algorithm that while previously having the

Debtors services pop up relatively early in any search results, now made the Debtors’ services

harder to acquire through a Google search.

       18.     This change in the Debtors’ ability to advertise its services to those in need

through Google together with the denial of claims and the change in methodology of claims

processing by the health insurance payors both had a severe detrimental impact on the Debtors’

operations and on their cash flow. The Debtors changed from having significant cash balances

on hand, strong monthly cash collections from health insurance payors, to having to rely on the

Keybank line of credit to fund their operations. In addition, the Debtors spent $8,000,000 on

litigation with the commercial insurance payors without success.



{2360/000/00507296.ver3}                          8
               Case 20-20024-EPK             Doc 19        Filed 09/17/20      Page 10 of 31




        19.      This situation continued into 2018 and the Debtors were forced to dramatically

scale back their operations. The unit holder paid approximately $18,000,000 to the Debtors

during 2018 and 2019 which helped the Debtors continue its business operations. The Debtors

also spoke with management consultant Alvarez & Marsal at this time to attempt an orderly sale

of the business. In early 2020, the COVID pandemic struck. Once the initial lockdown started

lifting, it remained extremely difficult to attract patients to treatment facilities in California and

Florida as very few people wanted to be travelling across state lines to seek treatment and

certainly not to two states that were severely impacted by the COVID pandemic. The vast

majority of clients travel from out of state to seek treatment at the Debtors facilities.

Nonetheless, the Debtors persevered and are still in existence today.

                          THE DEBTORS PRE-PETITION FINANCING

        20.      Prior to the Petition Date, the Debtors became indebted to, and granted certain

security interest to, Keybank National Association (“Keybank”), as administrative agent for the

Lenders,3 pursuant to that certain loan and security agreements (collectively, the “Loan

Agreements”). The Loan Agreements consist of the following:

                 (i)      Revolving Credit Notes, dated as of June 30, 2016, in the
                          maximum aggregate amount of $20 million, executed by TM
                          Healthcare Holdings, LLC, Arizona Red Rock Holdings, LLC,
                          Bass Holding Company, LLC, Golden Gate Holding Company,
                          LLC, and Treatment Management Company, LLC (collectively,
                          the “Borrowers”) in favor of the Prepetition Secured Lenders,
                          together with related contractual agreements, as thereafter
                          amended, supplemented and modified;

                 (ii)     Term Notes, dated as of June 30, 2016, in the maximum aggregate
                          amount of $60 million, executed by the Borrowers in favor of the
                          Prepetition Secured Lenders;



3
 All capitalized terms not specifically defined herein shall have the meaning provided in the Loan Agreements (as
defined herein) and/or the proposed Interim Order.

{2360/000/00507296.ver3}                               9
              Case 20-20024-EPK        Doc 19        Filed 09/17/20   Page 11 of 31




               (iii)   Credit and Security Agreement (as has been and may be amended
                       from time to time, the “Credit Agreement”), dated June 30, 2016,
                       by and among the Borrowers, KeyBank, and the Prepetition
                       Secured Lenders, together with related contractual agreements, as
                       thereafter amended, supplemented and modified;

               (iv)    Guaranty of Payment, dated as of June 30, 2016, executed by
                       certain Domestic Subsidiaries (as defined in the Credit
                       Agreement), together with related contractual agreements, as
                       thereafter amended, supplemented and modified;

               (v)     Guaranty of Payment Joinder, dated as of May 23, 2017, executed
                       by certain Domestic Subsidiaries (as defined in the Credit
                       Agreement), together with related contractual agreements, as
                       thereafter amended, supplemented and modified;

               (vi)    Security Agreement, dated as of June 30, 2016, by and among each
                       Domestic Subsidiary and KeyBank, together with related
                       contractual agreements, as thereafter amended, supplemented and
                       modified; and

               (vii)   Pledge Agreements, dated as of June 30, 2016, by Arizona Red
                       Rock Holdings, LLC, Bass Holding Company, LLC, Golden Gate
                       Holding Company, LLC, Treatment Management Company, LLC,
                       Arizona Care Management, LLC, Canyon Rock Management,
                       LLC, Pacific Addiction and Treatment Company, LLC, SoCal
                       Addiction & Treatment Company, LLC, and Sun Ray Coast
                       Treatment Center, LLC (collectively with the Borrowers and each
                       Domestic Subsidiary, the “Prepetition Obligors”), in favor of
                       KeyBank.

Pursuant to the Loan Documents, in consideration of the loans and other financial

accommodations extended to the Debtors under such agreements, and to secure the payment and

performance of the Debtors’ obligations under the Loan Documents, the Debtors granted

KeyBank security interests and liens in substantially all of the Debtors’ assets to the extent

described in the Loan Documents.

       21.     Starting in 2018, KeyBank asserted that the Borrowers defaulted under the Loan

Agreements and, as a result, KeyBank was exercising its right to accelerate the maturity of all of

obligations due and owing under the applicable Loan Agreement.            Specifically, KeyBank



{2360/000/00507296.ver3}                        10
              Case 20-20024-EPK        Doc 19        Filed 09/17/20   Page 12 of 31




asserted that the Borrowers default causing acceleration of the Borrowers debt obligations

resulted not from its failure to pay their debt obligations under the applicable Loan Agreement,

but from a (i) failure to comply with certain Leverage Ratio and Fixed Charge Coverage Ratio

requirements; (ii) failure to comply with the an annual audit report requirement; and (iii) the

Borrowers sale, lease, transfer or disposal of assets conducted through the a confidential

settlement agreement entered into between the Borrowers and UnitedHealth Group, Inc.

Accordingly, KeyBank asserted that the full amount of the Borrower’s obligations,

$55,977,785.92, was due and owing as of July 20, 2018. As of the Petition Date, the Debtors

estimate that they owe approximately $58,055,775.61 under the Loan Agreements.

                   COMMENCEMENT OF THESE CHAPTER 11 CASES

       22.     The Debtors can attribute the commencement of their chapter 11 cases to a

number of causes; namely, the negative treatment and decision making of insurance companies

and Google, the notices of default under the Loan Documents declared by KeyBank, and the

COVID-19 outbreak.

       23.     As described above, in 2015, insurance companies began cutting reimbursements

of necessary patient services, which resulted in a negative downturn in the entire drug and

alcohol treatment facility industry. At the same time, the industry began receiving negative

publicity and Google dropped all drug and alcohol treatment facilities from its search provider

platform. The Debtor was managing through the cut in reimbursements, but the Google decision

adversely affected the Debtors’ ability to obtain new patients. The Debtors eventually defaulted

under the Loan Agreements. The Debtors hired an independent chief restructuring officer to

stabilize the Debtors’ business and began negotiating a forbearance agreement with KeyBank.

The chief restructuring officer’s efforts did in fact stabilize the Debtors’ business, the Debtors



{2360/000/00507296.ver3}                        11
              Case 20-20024-EPK        Doc 19        Filed 09/17/20    Page 13 of 31




made significant partial payments under the Loan Agreements, and the Debtors never entered

into the heavily negotiated forbearance agreement with KeyBank.

       24.     In early 2020, the COVID-19 pandemic shook the world resulting in a massive

shut down of the economy negatively impacting various business entities across various

industries.   The Debtors were one of these industries, especially given that their business

operations were performed in two states that were hit the hardest by the pandemic—Florida and

California. Moreover, over 75%—and at times, as high as 90%— of the Debtors’ patients are

not local, meaning they travel to obtain treatment. As a result of the pandemic, the Debtors’

were unable to provide treatment to various potential patients, as people did not want to risk

traveling and potentially catching COVID-19, which resulted in a decrease in new clients, and

the Debtors had to change and incorporate new protocols for sanitizing, testing and quarantining,

which increased the Debtors’ monthly operating expenses.              Although COVID-19 initially

negatively impacted the Debtors’ business operations, the Debtors anticipate that because of

mental health and substance and alcohol abuse issues that have resulted from the outbreak of the

COVID-19 pandemic the Debtors’ business operations will be needed more than ever in the near

future. On August 7, 2020, KeyBank reasserted that the full amount due and owing under the

Loan Agreements remain immediately due and payable and threatened legal action if demand

was not immediately satisfied.

       25.     The Debtors are filing these chapter 11 cases in order to preserve the going

concern value of the Debtors’ assets and operations, and then either sell its enterprise as a going

concern or, in the event it cannot find a buyer for a commercially reasonable amount, restructure

its debts. The Debtors have successfully operated addiction and treatment medical facilities for

many years and are well known within the regions in which they operate. The Debtors anticipate



{2360/000/00507296.ver3}                        12
              Case 20-20024-EPK       Doc 19        Filed 09/17/20   Page 14 of 31




that a going concern sale or successful and consensual reorganization will rehabilitate their

continued operations and allow the Debtors to provide its services to people who suffer from

mental health and substance and alcohol abuse problems.

                                THE FIRST DAY MOTIONS

       26.     In connection with the commencement of the Debtors chapter 11 cases, the

Debtors have filed the First Day Motions, which consist of following pleadings:

                      Emergency Application to Employ Bradley S. Shraiberg, Esq. and
                       Shraiberg, Landau & Page, P.A. as General Bankruptcy Counsel to the
                       Debtors Effective as of the Petition Date (the “Application to Employ
                       SLP”);

                      Debtors’ Emergency Motion for Entry of Order Authorizing Debtors to
                       Use Cash Collateral and Provide Adequate Assurance (the “Cash
                       Collateral Motion”);

                      Expedited Motion for Order Authorizing Debtors to Pay Prepetition Wage
                       Obligations (the “Wages Motion”);

                      Expedited Application to Employ Gregg F. Stewart and Rinnovo
                       Management LLC as Chief Restructuring Officer, Effective as of
                       September 11, 2020 (the “CRO Employment Application”);

                      Motion Authorizing Debtors to Temporarily Maintain (I) Existing Cash
                       Management System and (II) Prepetition Bank Accounts (the “Cash
                       Management Motion”);

                      Motion of Debtors for an Order Authorizing Payment of Prepetition Taxes
                       and Fees (the “Taxes Motion”);

                      Motion for Entry of Order (I) Authorizing the Debtors to (A) Continue
                       Insurance Coverage Entered Into Prepetition and Satisfy Prepetition
                       Obligations Related Thereto, (B) Renew, Amend, Supplement, Extend, or
                       Purchase Insurance Policies, (II) Satisfy Payment of Prepetition
                       Obligations On Account of and Continue to Pay Brokerage Fees; and (III)
                       Granting Related Relief (the “Insurance Motion”);

                      Expedited Motion to Determine Adequate Assurance of Payment for
                       Utility Services and Preclude Utilities from Altering, Refusing, or
                       Discontinuing Services (the “Utilities Motion”); and




{2360/000/00507296.ver3}                       13
              Case 20-20024-EPK         Doc 19        Filed 09/17/20   Page 15 of 31




                      Debtors’ Ex Parte Motion for Joint Administration (the “Joint
                       Administration Motion”).

       27.     I have reviewed each of the First Day Motions (including any exhibits thereto)

and can attest to the veracity of the facts set forth therein. Additionally, I believe that the relief

sought in each First Day Motions are (i) necessary to enable the Debtors to operate in chapter 11

with minimum disruption to its business or loss of productivity or value, and (ii) constitutes a

critical element in maintaining the Debtors’ going concern value. Factual information in support

of the First Day Motions is provided below as well as in the applications and motions filed

concurrently herewith.

A.     Application to Employ SLP

       28.     By the Application to Employ SLP, the Debtors respectfully request that the

Court enter an order authorizing the Debtors to employ and retain Bradley S. Shraiberg, Esq.

(“Mr. Shraiberg”) and Shraiberg, Landau & Page, P.A. (collectively, “SLP”) as general

bankruptcy counsel in each of these chapter 11 cases effective as of the Petition Date.

       29.     The Debtors seek to retain SLP as its general bankruptcy counsel because of the

firm’s extensive experience and knowledge in the field of debtor’s and creditor’s rights and

business reorganizations under chapter 11 of the Bankruptcy Code. Moreover, SLP is well

suited for the type of representation required by the Debtors and has substantial experience

representing debtors in complex reorganization cases.

       30.     To the best of the Debtors’ knowledge, except as disclosed in the Application to

Employ and/or the Affidavit of Mr. Shraiberg attached thereto, neither Mr. Shraiberg nor SLP

presently represent any parties with interests adverse to the Debtors’ estates. Accordingly, the

Debtors have determined that SLP has the resources and experience necessary to represent the




{2360/000/00507296.ver3}                         14
                 Case 20-20024-EPK       Doc 19        Filed 09/17/20   Page 16 of 31




Debtors in these cases. Further, SLP has become intimately familiar with the Debtors’ business

and operations and many of the legal issues that may arise in the context of these cases.

        31.       I am aware that corporations may not appear pro se in a Federal court and that

only a licensed attorney may appear on their behalf. Because there is a myriad of relief that must

be sought from the Court immediately, the Debtors will suffer immediate and irreparable harm if

they are unable to obtain the services of counsel before a final hearing on the Application for

approval of counsel’s employment can be convened. For example, the Debtors require the

Court’s approval of an agreement for the use of cash collateral. Without the use of cash, the

Debtors will be unable to operate its business and maximize the value of its assets for the benefit

of its estate.

        32.       It is, therefore, my belief that only with the granting of interim approval of

counsel’s employment will such immediate and irreparable injury be avoided. In that regard,

counsel advises that this relief has been granted in other chapter 11 cases in this District.

Accordingly, in the exercise of my business judgment, it is in the best interests of the Debtors,

their estates, and their creditors to retain SLP as their counsel.

B.      Cash Collateral Motion

        33.       The Debtors seek authorization to use the cash collateral of KeyBank pursuant to

a three-week cash collateral budget prepared by the Debtors for the period from the Petition Date

through and including October 2, 2020.

        34.       In connection with the Debtors’ proposed use of cash collateral and in order to

provide KeyBank with adequate protection for the aggregate diminution of the cash collateral

resulting from the Debtors’ use thereof, the Debtors have agreed, subject to approval of this

Court, that KeyBank shall have replacement liens pursuant to section 361(2) of the Bankruptcy



{2360/000/00507296.ver3}                          15
              Case 20-20024-EPK         Doc 19        Filed 09/17/20   Page 17 of 31




Code with such liens having the same seniority and entitled to the same level of priority as the

priority of KeyBank’s liens against the Collateral that existed prior to the Petition Date.

       35.     The Debtors propose to use the cash collateral strictly in accordance with the

terms of that certain Budget prepared by the Debtors attached to the Cash Collateral Motion.

The Budget covers a three-week period as set forth in Exhibit A attached to the Cash Collateral

Motion. The Debtors also requests that they be authorized: (i) to exceed any line item on the

Budget by an amount equal to ten percent (10%) of each such line item; or (ii) to exceed any line

item by more than ten percent (10%) so long as the total of all amounts in excess of all line items

for the Budget do not exceed ten percent (10%) in the aggregate of the total Budget.

       36.     An immediate and critical need exists for the Debtors to be permitted access to

cash collateral in order to continue to operate their businesses and preserve their ongoing value.

If the Debtors are not allowed to use cash collateral, their business operations will be

substantially interrupted. This would result in a significant diminution in the value of the

Debtors’ assets (including the cash collateral) to the detriment of the Debtors’ creditors and

interest holders and other harm to the Debtors’ respective estates. The proposed use of cash

collateral, therefore, is essential to sustain the Debtors during these chapter 11 cases and to

prevent irreparable harm to the Debtors’ estates. The Budget provides adequate funds to pay

anticipated administrative expenses during the pendency of these chapter 11 cases on an

emergency basis in light of the immediate and irreparable harm that the Debtors’ estates will

suffer should the relief sought in the Cash Collateral Motion not be granted.

       37.     The proposed use of cash collateral is necessary, essential, and appropriate for the

continued operation of the Debtors’ business, and the preservation of the assets of the estate.

Given the circumstances of this case and of the Debtors, the terms of the use of cash collateral



{2360/000/00507296.ver3}                         16
                Case 20-20024-EPK              Doc 19         Filed 09/17/20      Page 18 of 31




are fair, reasonable and adequate, and in the best interest of the Debtors’ estate. The use of cash

collateral provides the Debtors with working capital pursuant to the Budget, pending approval of

the use of cash collateral on a permanent basis at the Final Hearing. Accordingly, I submit that

granting of the relief sought is necessary and appropriate and in the best interests of the Debtors,

their creditors, shareholders and patients.

C.       Wages Motion

         38.      Through the Wages Motion the Debtors are requesting the entry of an order

authorizing the Debtors to pay various pre-petition wages, salaries, earned bonuses and employee

benefits of the Debtors’ Employees.

         39.      As of the Petition Date, the Debtors have approximately 112 employees (the

“Employees”)4 who will be owed a total of approximately $228,802.39 for accrued and unpaid

wages, and adjustments thereto, including the amounts that the Debtors are required by law to

withhold from employee payroll checks for federal income taxes, other taxes, social security and

other deductions. The next pay date is Friday, September 18, 2020. The Debtors funded payroll

on Wednesday, September 16, 2020.

         40.      The wages described above are based on the pre-petition services provided by the

Employees from Sunday, August 30, 2020 through Saturday, September 12, 2020 and

anticipated pre-petition services provided by the Employees from Sunday, September 13, 2020

through Wednesday, September 16, 2020. As part of the foregoing relief, the Debtors also seeks

authorization to pay all federal and state withholding and payroll-related taxes relating to

pre-petition periods including, but not limited to, all withholding taxes, Social Security taxes,

4
  The Employees are technically employed by Debtors Bass Employment Services, LLC (“Bass Employment”) and
Golden Gate Employment Services, LLC (“Golden Gate Employment”). The Employees employed by Golden Gate
staff the Debtors’ treatment centers in California. The Employees employed by Bass Employment, including the
Debtors’ officers and directors, staff the Debtors’ treatment centers in Florida as well as manage the Debtors’ entire
operations.

{2360/000/00507296.ver3}                                 17
              Case 20-20024-EPK            Doc 19        Filed 09/17/20    Page 19 of 31




and Medicare taxes, as well as all other withholdings such as insurance and other employee

deductions, if any.

        41.     I believe that the relief requested in the Wages Motion will enable the Debtors to

maintain their current operations without interruption, thereby preserving the value of their

business, and, at the same time, maintain employee morale. Without the relief requested, the

Debtors’ ability to serve its patients, preserve the Debtors’ going concern value and maximize

the value of their assets for all creditors of their estates will be adversely affected if the Debtors

are unable to retain its dedicated and loyal Employees.

D.      CRO Employment Application

        42.     Through the CRO Employment Application the Debtors are requesting the entry

of an order authorizing the employment of Gregg F. Stewart (“Stewart”) and Rinnovo

Management LLC (“Rinnovo”) as their chief restructuring officer (“CRO”), effective as of the

September 11, 2020.

        43.     On or about September 10, 2020, the Debtors and Stewart and Rinnovo entered

into an engagement agreement (the "Agreement"), which is attached as Exhibit A to the CRO

Employment Application. The material terms of the Agreement include:5

                       The Debtors will retain Stewart and Rinnovo as their CRO. Agreement,
                        Schedule A, § 1.

                       The duties of Stewart and Rinnovo as CRO include assisting in all aspects
                        of business activities and operations, managing real estate, serving as the
                        principal contact with creditors regarding financial and operational matters
                        and providing information for inclusion in court filings. Id. at § 2, 3, 4, 5,
                        6, 7, 8, 9, 10, 11, 12.

                       Subject to this Court’s approval, Stewart and Rinnovo shall be paid by the
                        Debtors at the rate of $375. Agreement, ¶ 6. In addition, Stewart and
                        Rinnovo shall be entitled to a $25,000 completion fee, payable upon the

5
 Material terms of the Agreement are summarized herein for notice purposes only. To any extent the Agreement
conflicts with this Motion, the Agreement shall control.

{2360/000/00507296.ver3}                            18
              Case 20-20024-EPK          Doc 19        Filed 09/17/20   Page 20 of 31




                       earlier of (i) consummation of a chapter 11 plan of reorganization or (ii)
                       the sale, transfer or other disposition of all or a substantial portion of the
                       assets or equity of the Debtors in one or more transactions. Id. at ¶ 8.

                      Stewart and Rinnovo shall require a retainer of $50,000. Id. at ¶ 11.

                      Stewart and Rinnovo shall be paid by the Debtors on a monthly basis after
                       providing notice to the United States Trustee and counsel to the secured
                       creditor and any committee appointed and any other requesting party. Id.
                       at ¶ 10

                      The Debtors agree to indemnify and hold the Stewart and Rinnovo
                       harmless under certain conditions. Id. at ¶¶ 12–15.

       44.     Stewart is the founder of Rinnovo. He has over 20 years of experience providing

in providing financial and operations services to executives in a mix of public and private large

corporate and middle market companies. Rinnovo has also served as a court appointed fiduciary

relating to matters involving administration of assets, resolution of litigation and claims

adjudication, and is well-qualified to assist the Debtors in the roles contemplated by the

Agreement.

       45.     I believe that the requested relief in CRO Employment Application is imperative

for the Debtors to successfully emerge from their chapter 11 cases. Stewart and Rinnovo have

extensive experience in providing CRO services to corporations entering the bankruptcy process.

As a result, I believe that it is in the Debtors’ best interests to retain Stewart and Rinnovo as their

CRO throughout the duration of these chapter 11 cases.

E.     Cash Management Motion

       46.     Through the Cash Management Motion the Debtors are requesting the entry of an

order authorizing the Debtors to temporarily maintain their existing cash management system

(the “Cash Management System”) and prepetition bank accounts (the “Prepetition Bank

Accounts”) for a period of thirty (30) days.




{2360/000/00507296.ver3}                          19
               Case 20-20024-EPK             Doc 19         Filed 09/17/20      Page 21 of 31




        47.      The Debtors use an intricate centralized Cash Management System comprised of

seventeen (17) Prepetition Bank Accounts held at J.P. Morgan Chase Bank, N.A. to operate their

businesses in the ordinary course. The Cash Management System has several main components:

(i) cash collection; (ii) cash transfers among the Debtors in respect of certain operating expenses;

and (iii) cash disbursements that fund the Debtors’ business operations, debt, and tax obligations.

The Cash Management System allows the Debtors to control funds, ensure cash availability for

each operating entity, and reduce administrative costs by facilitating the movement of funds

among multiple Debtor entities.             The Debtors maintain daily oversight over the Cash

Management System and implement cash management controls and procedures for entering,

processing, and releasing funds. The Debtors cash management controls include, among other

things, that the receipt of funds from the Debtors business operations are transferred into a single

Concentration Account held by the Florida Debtor entity, Bass Holding Company, LLC, and

subsequently transferred to the California and Florida Debtor entities when corporate and

administrative expenses become due and owing to cover the expenses incurred by an individual

California or Florida Debtor entity in its business operations.

        48.      The Debtors’ Prepetition Bank Accounts generally fall into one of a number of

categories, each of which is briefly described in the following table:



                    Accounts6                                                Description

Concentration Accounts                  Prepetition Bank Accounts used to
Chase account ending in 8050, 1112, and concentrate cash needed for the Debtors’
0662.                                   operating expenses and serves as a repository
                                        for the Debtors’ liquidity needs. The Debtors
                                        currently maintain three (3) Concentration
                                        Accounts for the Debtors.

6
 These descriptions of the Prepetition Bank Accounts are for illustrative purposes only. A single Prepetition Bank
Account may fall into more than one of the categories described herein.

{2360/000/00507296.ver3}                               20
              Case 20-20024-EPK         Doc 19        Filed 09/17/20     Page 22 of 31




                  Accounts6                                            Description

Management Accounts                      Prepetition Bank Accounts used to facilitate
Chase accounts ending in 0772, 9022, and and manage the transfer of funds from the
8308.                                    Collection Accounts to the Concentration
                                         Accounts. The Debtors currently maintain
                                         three (3) Management Accounts for the
                                         Debtors.


Payroll Accounts                           Prepetition Bank Accounts used to fund the
Chase accounts ending in 0901 and 0653.    Debtors’ payroll related obligations. The
                                           Debtors currently maintain two (2) Payroll
                                           Accounts for the Debtors.
Collection Accounts                        Prepetition Bank Accounts used to collect the
Chase accounts ending in 1285, 9176, 5505, Debtors’ various revenue streams.        The
5327, 9985, 7622, and 1002                 Debtors currently maintain seven (7)
                                           Collection Accounts for the Debtors.


       49.      The bulk of the Debtors’ cash-on-hand is comprised of proceeds from the

Debtors’ ongoing business operations. As of the Petition Date, the Debtors estimate that they

have approximately $259,028.00 of cash on hand.

       50.      The Debtors cash flows are consolidated into a single Prepetition Bank Account.

Generally, cash flows through the Debtors through four tiers within its corporate structure: (i) the

holding tier (the “Holding Tier”), consisting of (a) Golden Gate Holding Company, LLC

(“Golden Gate Holding”) and (b) Bass Holding Company, LLC (“Bass Holding”); (ii) the

management tier (the “Management Tier”), consisting of (a) Pacific Addiction and Treatment

Company, LLC (“Pacific Management”), (b) SoCal Addition & Treatment Company, LLC

(“SoCal      Management”),     (c) Treatment     Management       Company,       LLC     (“Treatment

Management”), and (d) Wellness Management Company, LLC (“Wellness Management”);

(iii) the treatment providers tier (the “Treatment Providers Tier”), consisting of (a) West Coast

Recovery Center, LLC (“WCR”), (b) West Coast Wellness Centers, LLC (“WCW”), and



{2360/000/00507296.ver3}                         21
              Case 20-20024-EPK        Doc 19        Filed 09/17/20   Page 23 of 31




(c) Wellness Counseling & Residential Detoxification Services, LLC (“WCRD”); and (iv) the

support tier (the “Support Tier”), consisting of (a) Golden Gate Employment Services, LLC

(“Golden Gate Employment”) and (b) Bass Employment Services, LLC (“Bass Employment”).

       51.     The Debtors’ Holding Tier consists of Golden Gate Holding and Bass Holding.

Bass Holding receives funds transferred from the Management Tier to fund the Debtors business

operations. The Debtors operating expenses and revenues are concentrated in one of the two

Concentration Account for Bass Holding and then disbursed to either the Payroll Accounts or to

the Debtors’ operating accounts to pay vendors and creditors and to fund the Debtors’ operating

costs. Bass Holding receives funds transferred from the Concentration Account for Golden Gate

Holding into its other Concentration Account to separately segregate Payroll Protection Program

Funds Golden Gate received. The Concentration Account for Golden Gate Holding is currently

inactive and the Debtors intend to close said account in the near term.

       52.     The Debtors’ Management Tier consists of Pacific Management, SoCal

Management, Treatment Management, and Wellness Management. Pacific Management, SoCal

Management, and Wellness Management receive funds transferred from the Collection Accounts

into their respective Management Accounts and transfers said funds to one of the Concentration

Accounts for Bass Holding. The Debtors Management Accounts are used to facilitate and

manage the transfer of funds into the Concentration Account for Bass Holding. Treatment

Management receives funds from (i) the Debtors’ Continuation of Health Coverage (“COBRA”)

plan administrator for terminated employees who have elected to participate in the Debtors’

COBRA plan and (ii) from the Debtors’ employees who participate in the Debtors Health

Savings Account, into its Collection Accounts, which is transferred into the applicable

Management Account and then transferred into one of the Concentration Accounts for Bass



{2360/000/00507296.ver3}                        22
               Case 20-20024-EPK            Doc 19         Filed 09/17/20     Page 24 of 31




Holding.7     The Collection Accounts for Treatment Management are swept daily into the

applicable Management Account.

        53.      The Debtors’ Treatment Providers Tier consists of WCR, WCW, and WCRD.

WCR, WCW, and WCRD receive funds from the Debtors’ business operations into their

respective Collection Accounts. The Collection Accounts for WCR, WCW, and WCRD are then

transferred into the applicable Management Account, which are then transferred to the

Concentration Account for Bass Holding. The Collection Accounts are swept daily into the

applicable Management Account and to the extent any funds are in the Collection Accounts

when certain operating expenses are due and owing for the applicable entity within the

Treatment Providers Tier those funds are used to fund those operating expenses.

        54.      The Debtors Support Tier consists of Golden Gate Employment and Bass

Employment. Golden Gate Employment and Bass Employment receives funds from one of the

Concentration Accounts for Bass Holding into their respective Payroll Accounts. The Payroll

Accounts are then used to fund the Debtors’ payroll related obligations.

        55.      If the Debtors are required to close its Prepetition Bank Accounts at this time and

interrupt its existing Cash Management System, the Debtors anticipate that there could be an

enormous and unnecessary disruption in the Debtors’ business operations that would cause

unnecessary expenses and would negatively impact the Debtors’ ability to meet post-petition

obligations. In order to ensure a smooth transition into chapter 11 with minimal disruption to the

Debtors’ business, it is important that the Debtors be permitted to continue to maintain its

Prepetition Bank Accounts.




7
  Under applicable law, Treatment Management is not required to separately segregate out any funds received from
its COBRA plan administrator.

{2360/000/00507296.ver3}                              23
              Case 20-20024-EPK          Doc 19        Filed 09/17/20   Page 25 of 31




       56.     I believe that the relief requested in the Cash Management Motion will enable the

Debtors to maintain their current operations without interruption, thereby preserving the value of

their business operations.

F.     Taxes Motion

       57.     Through the Taxes Motion the Debtors are requesting the entry of an order

authorizing the Debtors to pay pre-petition taxes and fees owed to certain federal, state,

provincial, and local U.S. governmental units.

       58.     Prior to the Petition Date, the Debtors incurred obligations to federal, state,

provincial, and local governments in the United States. As of the Petition Date, the Debtors are

substantially current in the payment of assessed and undisputed pre-petition tax obligations and

fees; however, certain tax obligations and fees attributable to the pre-petition period may have

been paid or may have been sent checks and/or fund transfers that may or may not have been

presented or cleared as of the Petition Date. Similarly, in other cases, taxes and fees may have

accrued or are accruing, or are subject to audit or review, but have not yet become due and

payable and, thus, any checks or fund transfers will be issued on a post-petition basis.

       59.     The Debtors continued payment in the ordinary course of business of their

pre-petition tax obligations and fees will ultimately preserve the resources of the Debtors’

estates, thereby promoting their prospects for a successful chapter 11 process.                  If such

obligations are not timely paid, the Debtors will be required to expend time and incur attorneys’

fees and other costs to resolve a multitude of issues related to such obligations, including, but not

limited to whether (i) the obligations are priority, secured, or unsecured in nature; (ii) the

obligations are pro-ratable or fully pre-petition or post-petition; and (iii) penalties, interest,

attorneys’ fees and costs can continue to accrue on a post-petition basis and, if so, whether such

penalties, interest, attorneys’ fees, and costs are priority, secured, or unsecured in nature.

{2360/000/00507296.ver3}                          24
              Case 20-20024-EPK        Doc 19        Filed 09/17/20   Page 26 of 31




       60.     I believe that the relief requested in the Taxes Motion will enable the Debtors to

maintain their current operations without interruption, thereby preserving the value of their

business operations.

G.     Insurance Motion

       61.     Through the Insurance Motion the Debtors are requesting the entry of an order

authorizing the Debtors to (i) continue insurance overage entered into pre-petition and satisfy

pre-petition obligations related thereto in the ordinary course of business (the “Insurance

Policies”); (ii) renew, amend, supplement, extend, or purchase insurance coverage in the

ordinary course of business on a post-petition basis; and (iii) satisfy payment of pre-petition

obligations on account of and continue to pay brokerage fees to their insurance brokers.

       62.     In the ordinary course of business, the Debtors pay their obligations associated

with their Insurance Policies (collectively, “Premiums”) through its (i) Insurance Brokers (as

defined below) or (ii) Premium Financing Agreement (as defined below). The Debtors typically

prepay their entire yearly Premiums for the Insurance Policies not subject to the Premium

Financing Agreement (as defined below) on or around the start of each policy period. Most of

the Insurance Policies are one year in length and renew at various times throughout the year.

The aggregate annual amount of Premiums for the Insurance Policies, not including applicable

taxes and surcharges, or deductibles, is approximately $635,122.46.

       63.     The Debtors obtain the Insurance Policies primarily through insurance brokers

(the “Insurance Brokers”). The Insurance Brokers assist the Debtors in obtaining comprehensive

insurance coverage for their operations in the most cost-effective manner, negotiating policy

terms, provisions, and premiums, and providing ongoing support throughout the applicable

policy periods. The Insurance Brokers are paid either through a commission, a flat fee, or a

combination of a commission and flat fee for its services (the “Brokerage Fees”).

{2360/000/00507296.ver3}                        25
              Case 20-20024-EPK        Doc 19        Filed 09/17/20   Page 27 of 31




       64.     The Debtors finance its directors’ and officers’ liability insurance policies (the

“D&O Insurance Policies”) through a premium financing agreement (the “Premium Financing

Agreement”) with IPFS Corporation (“IPFS”). The Premium Financing Agreement allows the

Debtors to pay their D&O Insurance Policies’ premiums over time subject to a 5.95% annual

percentage rate charge (the “Premium Financing Agreement Fees”).

       65.     As of the Petition Date, the Debtors do not believe that they owe any amounts

(i) on account of Premiums related to the Insurance Policies; (ii) to their Insurance Brokers; or

(iii) on account of the Premium Financing Agreement Fees related to the Premium Financing

Agreement.

       66.     I believe that the relief requested in the Insurance Motion will enable the Debtors

comply with the applicable Bankruptcy Code section that requires the Debtors to maintain their

existing coverage. Further, I believe that failure to timely honor any outstanding pre-petition

obligations on account of the Insurance Policies could negatively affect the Debtors’ ability to

enter into such amendments, supplements, extensions, or new policies and coverage. As a result,

I believe that continuation of the Insurance Policies is essential to preserving the value of the

Debtors’ assets and minimizing exposure to risk during the pendency of these chapter 11 cases.

H.     Utilities Motion

       67.     Through the Utilities Motion the Debtors are requesting entry of an order

(i) prohibiting the Debtors utility providers (the “Utility Providers”) from altering, refusing, or

discontinuing service on account of prepetition debts; and (ii) approving procedures for resolving

any dispute concerning adequate assurance in the event that a Utility Provider is not satisfied

with the adequate assurance procedures (the “Adequate Assurance Procedures”).




{2360/000/00507296.ver3}                        26
              Case 20-20024-EPK          Doc 19        Filed 09/17/20   Page 28 of 31




       68.     In their business operations, the Debtors use certain utility services to ensure that

their patients and staff have access to services necessary for daily functions. The Debtors

maintain multiple accounts with various Utility Providers in Florida and California.

       69.     I believe that the relief requested in the Utility Motion is essential to preserving

the value of the Debtors’ assets and minimizing exposure to risk during the pendency of these

chapter 11 cases.

I.     Joint Administration Motion

       70.     Through the Joint Administration Motion the Debtors are requesting entry of an

order approving that their chapter 11 cases be jointly administered for procedural purposes only,

and that one file and one docket be maintained under TM Healthcare Holdings, LLC.

       71.     The Debtors are an integrated business with common ownership and control. The

Debtors also share a number of financial and operational systems. As a result, many of the

pleadings, hearings, and orders that will arise in these cases will affect each and every Debtor.

Joint administration of these cases, therefore, will reduce fees and costs by avoiding duplicative

filings, objections, notices, and hearings.

       72.     I believe that joint administration will not adversely affect the Debtors because

the Joint Administration Motion only requests administrative consolidation of the Debtors’

estates and will significantly increase the Debtors timely exit from their chapter 11 cases.



                            [Remainder of page left intentionally blank]




{2360/000/00507296.ver3}                          27
Case 20-20024-EPK   Doc 19   Filed 09/17/20   Page 29 of 31
               Case 20-20024-EPK             Doc 19   Filed 09/17/20   Page 30 of 31




                                                 Exhibit A

                                         Legal Organizational Chart




1
Error! Unknown document property name.
                                                                                                                              BryanT.Deering,Sr.IrrevocableFamilyTrustdated1/8/14(49.5%)Ͳnonvoting

                                                                                                                                DebraA.DeeringIrrevocableFamilyTrustdated1/24/14(49.5%)Ͳnonvoting
                                                                                                                                       BryanT.Deering,Sr.LivingTrustdated1/31/11(1%)Ͳvoting
                                                                                                                                                                                                                                                                                                         TMHCManagement,LLC




 OwnershipTier
                                                                                                                   TMHealthcareHoldings,LLC




       Cos
                               ArizonaRedRockHoldings,LLC                                                 GoldenGateHoldingCompany,LLC                                                                                                              BassHoldingCompany,LLC




 RegionalHolding
                                                                                                                                                                                                                                         Executive
                                                                                                           PacificAddiction         SunRayCoast         SoCalAddiction&                                Treatment                                      TreasureCoast          Wellness            Tarpon
                         CanyonRock           ArizonaCare                                                                                                                                                                          Management
                                                                                                            andTreatment          TreatmentCenter,          Treatment                                    Management                                       Management           Management          Management
                                                                                                                                                                                                                                                                                                                                              Case 20-20024-EPK




                        Management,LLC        Management,LLC                                                                                                                                                                       CompanyofFlorida,




  Companies
 Management
                                                                                                            Company,LLC                   LLC                 Company,LLC                                   Company,LLC                                     Company,LLC           Company,LLC         Services,LLC
                                                                                                                                                                                                                                            LLC


                                                                                                                                                                  WestCoast                                                              TheLukens           TreasureCoast          Wellness
                             RedRock
                                                                                                               WestCoast                                      WellnessCenters                                                         Institute,LLC         Recovery,LLC    Counseling&
                           Addictionand         SerenityCare          RedSand                                                     SunRayHolding                                                      SunshineDoctors                                                                                           National
                                                                                                             RecoveryCenter,                                    LLCd/b/a                                                                d/b/a                  d/b/a               Residential
                            Treatment             Center,LLC         Laboratories,LLC                                                 Company,LLC                                                            Group,LLC                                                                                           Laboratories,LLC
                                                                                                                   LLC                                         WellnessCounseling                                                     ExecutiveRecovery     PrestigeRecovery
                                                                                                                                                                                                                                                                                       Detoxification
                           Company,LLC
                                                                                                                                                                                                                                                                                                                                              Doc 19




                                                                                                                                                                   VidaEntera                                                                Center                  Center            Services,LLC


                                                    RedRock                                                                                                                                                     Institutefor
                                                                                                                                                                                                                                                                                        JensenBeach
                                                  WellnessCare                                                                                                                                                  Therapeutic
                                                                                                                                                                                                                                                                                        Wellness,LLC




  TreatmentProviders
                                                   Center,LLC                                                                                                                                                    Change,LLC




                                                                                            RedRock                                   SunRayCoast                           GoldenGate                                                                    TreasureCoast
                          RedRockClient                                                                   WestCoastClient                                                                                 AidInRecovery,         LukensClient                                                                         BassEmployment
                                                                                           Employment                                  ClientServices,                        Employment                                                                     ClientServices,
                           Services,LLC                                                                      Services,LLC                                                                                            LLC                Services,LLC                                                                            Services,LLC
                                                                                           Services,LLC                                      LLC                                Services,LLC                                                                         LLC
                                                                                                                                                                                                                                                                                                                                              Filed 09/17/20




                                                                                                                                                                                                                 NationalDrug




    SupportCompanies
                                                                                                                                                                                                                TestingSupplies,
                                                                                                                                                                                                                       LLC




                                                  RedRockReal
                                                                                                               WestCoast                                                                                       InnerHarbour
                                                 EstateHoldings,
                                                                                                               Housing,LLC                                                                                       Rentals,LLC                                                                                      10/25/2018
                                                       LLC




Companies
RealEstate
                                             ArizonaRegion                                                                          CaliforniaRegion                                                                                             FloridaRegion
                                                                                                                                                                                                                                                                                                                                              Page 31 of 31




                                                                     41Companies,3Regions:12TreatmentProviders,2ClinicalLaboratories,10EmployeeSupportCompaniesand3RealEstateCompanies
